Title: Thomas Jefferson to Silvain Godon, 21 May 1810
From: Jefferson, Thomas
To: Godon, Silvain


          
             
                     Monticello 
                     May 21. 10.
          
          Th: Jefferson returns his thanks to M. Godon for the communication of the prospectus of his treatise on Mineralogy, to which he asks permission to become a subscriber. he anticipates with satisfaction this addition to the stores of science, and salutes him with the best wishes for it’s success & the assurances of his esteem & respect.
        